Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 1 of 24 Page ID #:869



  1    Teresa S. Renaker – CA State Bar No. 187800
       teresa@renakerhasselman.com
  2    Margo Hasselman Greenough – CA State Bar No. 228529
       margo@renakerhasselman.com
  3    Kirsten G. Scott – CA State Bar No. 253464
       kirsten@renakerhasselman.com
  4    RENAKER HASSELMAN SCOTT LLP
       235 Montgomery Street, Suite 944
  5    San Francisco, CA 94104
       Telephone: (415) 653-1733
  6    Facsimile: (415) 727-5079
  7    Elizabeth Hopkins – CA State Bar No. 324431
       ehopkins@kantorlaw.net
  8    Susan Meter – CA State Bar No. 236133
       smeter@kantorlaw.net
  9    KANTOR & KANTOR, LLP
       19839 Nordhoff Street
 10    Northridge, CA 91324
       Telephone: (818) 886-2525
 11    Facsimile: (818) 350-6272
 12    Attorneys for Plaintiffs and the Proposed Class
 13
                           UNITED STATES DISTRICT COURT
 14
                         CENTRAL DISTRICT OF CALIFORNIA
 15
                                            )
 16 STEPHEN H. BAFFORD and EVELYN )                 Case No. 2:18-cv-10219-ODW-E
    L. WILSON on their own behalves and on )
 17 behalf of a class of similarly situated )
    participants and beneficiaries, and     )       AMENDED COMPLAINT FOR
 18 LAURA BAFFORD,                          )       VIOLATIONS OF ERISA AND
                                            )       STATE LAW
 19               Plaintiffs,               )
                                            )       CLASS ACTION
 20        vs.                              )
                                            )       JURY TRIAL DEMANDED AS TO
 21 NORTHROP GRUMMAN                        )       STATE-LAW CLAIMS
    CORPORATION; ADMINISTRATIVE )
 22 COMMITTEE OF THE NORTHROP               )
    GRUMMAN PENSION PLAN; and               )
 23 ALIGHT SOLUTIONS LLC (formerly          )
    known as Hewitt Associates LLC),        )
 24                                         )
                  Defendant.                )
 25                                         )
 26
 27
 28
                                                               CASE NO. 2:18-cv-10219-ODW-E
                                                               FIRST AMENDED COMPLAINT
      165026.1
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 2 of 24 Page ID #:870



  1                                    JURISDICTION
  2         1.    This Court has subject matter jurisdiction over Plaintiffs’ federal claims
  3 pursuant to 28 U.S.C. § 1331 and the specific jurisdictional statute for claims
  4 brought pursuant to ERISA, ERISA § 502(e) and (f), 29 U.S.C. § 1132(e) and (f). As
  5 to the state-law claims, this Court has supplemental subject matter jurisdiction
  6 pursuant to 28 U.S.C. § 1367(a) because the state-law claims form part of the same
  7 case or controversy. In addition, as to the state-law claims, this Court has subject
  8 matter jurisdiction pursuant to 28 U.S.C. § 1332 because the matter in controversy
  9 exceeds the sum or value of $75,000, exclusive of interest and costs, and is between
 10 citizens of different states.
 11                                         VENUE
 12         2.    Venue lies in the Central District of California pursuant to ERISA §
 13 502(e)(2), 29 U.S.C. § 1132(e)(2), because the Northrop Grumman Pension Plan
 14 (“Northrop Plan”) is administered in this District and Defendants Northrop
 15 Grumman Corporation (“Northrop”), Administrative Committee of the Northrop
 16 Grumman Pension Plan (“Administrative Committee”), and Alight Solutions LLC
 17 (“Alight”), formerly Hewitt Associates, LLC (“Hewitt”), may be found in this
 18 District.
 19                           INTRADISTRICT ASSIGNMENT
 20         3.    Pursuant to General Order 16-05, Section I.B.1.a.(1)(c), this case should
 21 be assigned to the Western Division.
 22                                 NATURE OF THE CASE
 23         4.    Plaintiffs Stephen H. Bafford and Evelyn L. Wilson bring this suit on
 24 behalf of themselves and on behalf all similarly situated participants in and
 25 beneficiaries of the Northrop Plan under the Employee Retirement Income Security
 26 Act of 1974, as amended, 29 U.S.C. § 1000 et. seq. (“ERISA”), for equitable relief
 27 to enforce rights under and remedy violations of ERISA, and to recover statutory
 28 penalties for Defendants’ failure to comply with ERISA’s disclosure requirements.
                                                2                 CASE NO. 2:18-cv-10219-ODW-E
                                                                  FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 3 of 24 Page ID #:871



  1 Alternatively, with respect to Defendant Alight, Plaintiffs seek to recover damages
  2 stemming from professional negligence and negligent misrepresentation under
  3 California law.
  4                                     THE PARTIES
  5        5.     Plaintiff Stephen H. Bafford is, and has been at all relevant times, a
  6 participant as defined by ERISA § 3(7), 29 U.S.C. § 1002(7), in the Northrop Plan.
  7 Mr. Bafford is a resident of Ogden, Utah.
  8        6.     Plaintiff Evelyn L. Wilson is, and has been at all relevant times, a
  9 participant as defined by ERISA § 3(7), 29 U.S.C. § 1002(7), in the Northrop Plan.
 10 Ms. Wilson is a resident of Rancho Palos Verdes, California.
 11        7.     Plaintiff Laura Bafford is, and has been at all relevant times, a
 12 beneficiary, as defined by ERISA § 3(8), 29 U.S.C. § 1002(7), of the Northrop Plan.
 13 Ms. Bafford is a resident of Ogden, Utah.
 14        8.     Defendant Northrop is a Delaware corporation with its principal place
 15 of business in Falls Church, Virginia. Northrop is a fiduciary of the Northrop Plan
 16 within the meaning of ERISA § 3(21), 29 U.S.C. § 1002(21), in that it exercises
 17 authority or control respecting management or disposition of the Northrop Plan’s
 18 assets, it exercises discretionary authority or discretionary control respecting
 19 management of the Northrop Plan, and/or it has discretionary authority or
 20 discretionary responsibility in the administration of the Northrop Plan. Among other
 21 authority, Northrop has the authority to appoint the Northrop Plan’s Plan
 22 Administrator and exercises discretion in selecting and monitoring the Plan
 23 Administrator and/or other fiduciaries. The sector headquarters for Northrop
 24 Grumman Aerospace Systems is located in Redondo Beach, Los Angeles County,
 25 California.
 26        9.     Defendant Administrative Committee is the Plan Administrator of the
 27 Northrop Plan within the meaning of ERISA § 3(16)(a)(i), 29 U.S.C. §
 28 1002(16)(a)(i). The Administrative Committee is a named fiduciary of the Northrop
                                                3                  CASE NO. 2:18-cv-10219-ODW-E
                                                                   FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 4 of 24 Page ID #:872



  1 Plan by reason of being the Plan Administrator, and is a fiduciary of the Northrop
  2 Plan within the meaning of ERISA § 3(21), 29 U.S.C. § 1002(21), in that it exercises
  3 authority or control respecting management or disposition of the Northrop Plan’s
  4 assets, it exercises discretionary authority or discretionary control respecting
  5 management of the Northrop Plan, and/or it has discretionary authority or
  6 discretionary responsibility in the administration of the Northrop Plan. The
  7 Administrative Committee’s address is in El Segundo, Los Angeles County,
  8 California.
  9        10.    As the Plan Administrator, the Administrative Committee is the entity
 10 responsible for providing pension benefit statements to the Northrop Plan
 11 participants as required by ERISA § 105(a), 29 U.S.C. § 1025(a), among other
 12 responsibilities. The Northrop Plan designates the Administrative Committee as a
 13 named fiduciary, with responsibility for the general administration of the Northrop
 14 Plan. The Northrop Plan specifies that the Administrative Committee’s
 15 responsibilities include the responsibility to comply with ERISA’s reporting and
 16 disclosure requirements, to prepare and distribute communications to employees as a
 17 part of Northrop Plan operations, to construe and interpret the terms of the Northrop
 18 Plan, and to determine the amount of benefits and authorize payments from the Trust
 19 funding the Northrop Plan.
 20        11.    Defendant Alight is an Illinois limited liability company with its
 21 principal place of business in Illinois. Beginning in 2008, Alight’s predecessor,
 22 Hewitt, provided record-keeping and third-party administration services to the
 23 Northrop Plan. Alight maintains an office in Irvine, Orange County, California.
 24 Upon information and belief, pursuant to the Administrative Committee’s delegation
 25 of authority, Hewitt operated the Northrop Grumman Benefits Center and a website
 26 at http://benefits.northropgrumman.com, and issued pension benefit statements and
 27 other communications on Northrop letterhead.
 28
                                                4                 CASE NO. 2:18-cv-10219-ODW-E
                                                                  FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 5 of 24 Page ID #:873



  1        12.    Alight holds itself out as providing “a total retirement approach to help
  2 drive better solutions and outcomes,” based on “40+ years of knowledge, expertise,
  3 and innovation managing retirement plans for large organizations, helping people
  4 save, plan and retire confidently.” Alight publicly asserts that its defined benefit plan
  5 administration will enable employees “to retire confidently with industry-leading
  6 expertise, technology and support,” with “a customer experience designed to help
  7 [employees] fully understand their options” and “tools and rigorous processes that
  8 assure quality in all aspects of the services we deliver,” making “essential plan
  9 information easy to access and navigate.”
 10        13.    Upon information and belief, Northrop and/or the Administrative
 11 Committee contracted with Hewitt to carry out certain of the Administrative
 12 Committee’s responsibilities for Northrop Plan administration, including its pension
 13 benefit statement responsibilities under ERISA § 105(a) and its responsibility for
 14 processing pension applications.
 15        14.    Hewitt’s services included providing an online platform that allowed
 16 participants to request statements of their accrued pension benefits based on
 17 potential future employment termination dates and benefit commencement dates, in
 18 purported satisfaction of the Administrative Committee’s obligations under ERISA §
 19 105(a).
 20                                         FACTS
 21                                  Pertinent Plan Terms
 22        15.    The Northrop Plan is an employee pension benefit plan as defined by
 23 ERISA § 3(2), 29 U.S.C. § 1002(2), sponsored by Defendant Northrop. The
 24 Northrop Plan consists in part of sub-plans including the Northrop Grumman
 25 Retirement Plan and the Grumman Pension Plan. The Northrop Plan is a defined
 26 benefit pension plan, meaning that each participating employee is entitled to a fixed
 27 periodic payment during retirement based on a pension calculation formula set forth
 28 in the applicable sub-plan, and each surviving spouse of a participating employee is
                                                5                  CASE NO. 2:18-cv-10219-ODW-E
                                                                   FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 6 of 24 Page ID #:874



  1 entitled to a fixed periodic payment during his or her lifetime unless he or she has
  2 validly waived the survivor benefit.
  3         16.   Prior to July 1, 2003, each Northrop Plan sub-plan used a final average
  4 pay formula to calculate benefits. Under the final average pay formula, a
  5 participant’s pension was calculated based on factors including his years of benefit
  6 service and his average rate of annual salary during his highest three years of salary
  7 out of the last ten years that he was a covered employee under the plan.
  8         17.   Effective July 1, 2003, the Northrop Plan switched to a less-generous
  9 “cash balance” formula. However, because ERISA prohibits reductions of accrued
 10 benefits, Northrop Plan participants who accrued benefits before the cash balance
 11 conversion continued to be entitled to have those benefits calculated under the more-
 12 generous final average pay formula.
 13         18.   Thus, after July 1, 2003, participants who accrued benefits prior to July
 14 1, 2003, continued to be entitled to have those benefits calculated using the final
 15 average pay formula. Plaintiffs’ Northrop Plan benefits are calculated based on the
 16 pre-July 1, 2003 benefit formula. Through a complex formula pieced together from
 17 multiple plan documents, definitions, and appendices, the final average pay formula
 18 recognized Plaintiffs’ years of service after returning to Northrop for vesting and
 19 early retirement credit, but did not recognize their earnings after returning to
 20 Northrop in determining their final average earnings. Plaintiffs had no way to
 21 ascertain and apply this multi-step formula without assistance from Defendants.
 22         19.   Under the Northrop Plan’s terms, a participant is entitled to a normal
 23 retirement benefit commencing at age 65. A participant who has attained at least age
 24 55 with at least 10 years of service is entitled to a reduced early retirement benefit,
 25 and a participant whose age plus his years of early retirement service equals at least
 26 85 is entitled to an unreduced early retirement benefit – that is, to receive his full age
 27 65 pension before age 65.
 28
                                                 6                  CASE NO. 2:18-cv-10219-ODW-E
                                                                    FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 7 of 24 Page ID #:875



  1          20.   As used in ERISA, “accrued benefit” means the participant’s benefit
  2 expressed as an annual benefit beginning at normal retirement age, or the actuarial
  3 equivalent of that amount. ERISA §§ 3(23)(A), 204(c)(3), 29 U.S.C. §§
  4 1002(23)(A), 1054(c)(3). The Plan defines “accrued benefit” consistent with these
  5 rules.
  6          21.   ERISA defines “normal retirement benefit” as the greater of a
  7 participant’s benefit at normal retirement age or his or her early retirement benefit.
  8          22.   Because the Northrop Plan’s final average pay formulae calculate
  9 benefits based in part on a participant’s years of service at employment termination
 10 and age at benefit commencement, a participant’s pension benefit will vary
 11 depending upon his or her employment termination date and benefit commencement
 12 date. Thus, Hewitt’s online platform allowed Northrop Plan participants to request
 13 that Hewitt determine the effect of different combinations of dates on their pension
 14 benefit amounts, and the statements generated and mailed by Hewitt to participants
 15 provided that information.
 16                      Plaintiffs’ Employment and Pension Service
 17          23.   Mr. Bafford began his employment with Northrop in April 1987, at age
 18 26, as a Procurement Expeditor. He worked for Northrop in Pico Rivera, California,
 19 and Palmdale, California.
 20          24.   Ms. Wilson began her employment with Northrop in September 1986 as
 21 a software engineer.
 22          25.   As Northrop employees, Mr. Bafford and Ms. Wilson accrued pension
 23 benefits under the Northrop Grumman Retirement Plan, which is one of the sub-
 24 plans of the Northrop Plan. Ms. Wilson also accrued benefits under the Grumman
 25 Pension Plan, another Northrop Plan sub-plan.
 26          26.   In September 1997, Ms. Wilson was laid off by Northrop and went to
 27 work for TRW Corporation (“TRW”) in California as a software engineer.
 28
                                                7                 CASE NO. 2:18-cv-10219-ODW-E
                                                                  FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 8 of 24 Page ID #:876



  1        27.    In February 1998, Mr. Bafford terminated employment with Northrop
  2 and went to work for TRW in Ogden, Utah, as a Subcontract Manager.
  3        28.    As TRW employees, Mr. Bafford and Ms. Wilson accrued pension
  4 benefits under the TRW Pension Plan (“TRW Plan”).
  5        29.    In December 2002, Northrop acquired TRW, and Mr. Bafford and Ms.
  6 Wilson became Northrop employees again.
  7        30.    Upon information and belief, more than 20,000 TRW employees
  8 became Northrop employees as a result of the December 2002 acquisition.
  9        31.    Northrop renamed the TRW Plan the Northrop Grumman Space and
 10 Mission Systems Salaried Employees Pension Plan. Mr. Bafford and Ms. Wilson
 11 continued to accrue benefits under the renamed TRW Plan as Northrop employees.
 12                              Pension Benefit Statements
 13        32.    Plaintiffs and the members of the proposed Class were the victims of a
 14 systemic calculation error affecting Northrop Plan participants who, while working
 15 for Northrop, accrued benefits under pension plans formerly sponsored by acquired
 16 companies. According to Pension Recalculation Notices issued by Defendants to Mr.
 17 Bafford and Ms. Wilson, the error involved calculating these participants’ pensions
 18 based on their final average earnings following their return to Northrop employment,
 19 rather than on their final average earnings from their first periods of Northrop
 20 employment.
 21        33.    The systemic error resulted in participants’ benefits being overstated.
 22        34.    The systemic error persisted from at least 2010 until late 2016.
 23        35.    The systemic error infected pension benefit statements provided to
 24 participants, pension election paperwork provided to participants, and pension
 25 checks provided to participants.
 26        36.    For example, beginning in 2010, Mr. Bafford began requesting pension
 27 benefit statements as he approached age 50 to assist him and Ms. Bafford in
 28
                                                8                 CASE NO. 2:18-cv-10219-ODW-E
                                                                  FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 9 of 24 Page ID #:877



  1 planning for retirement. Mr. Bafford used the online platform to request statements,
  2 which were then mailed to him.
  3        37.    Hewitt’s statements consistently informed Mr. Bafford that if he
  4 worked until at least age 55 and elected to receive his benefit in the form of a 100
  5 percent joint and survivor annuity, his Northrop Plan benefit would be over $2,000
  6 per month during his lifetime and the same amount for Ms. Bafford’s lifetime if he
  7 predeceased her. Specifically, Hewitt provided the following statements:
  8   Statement       Employment       Benefit                       100% JSA
      Date            Termination Date Commencement Date             Benefit Amount
  9
      Mar. 2010       Oct. 2015            Nov. 2015                 $2,033.93
 10
 11   Nov. 2011       Sept. 2015           Oct. 2015                 $2,011.90
 12
      Feb. 2013       Sept. 2015           Oct. 2015                 $2,007.27
 13
      Feb. 2013       Sept. 2016           Oct. 2016                 $2,114.41
 14
 15   Mar. 2014       Jan. 2017            Feb. 2017                 $2,110.64
 16
      Oct. 2014       Sept. 2015           Oct. 2015                 $2,077.27
 17
 18   Oct. 2014       Sept. 2015           Apr. 2016                 $2,098.02

 19   Oct. 2014       Mar. 2016            Apr. 2016                 $2,098.02
 20
      Aug. 2015       Sept. 2016           Oct. 2016                 $2,114.41
 21
 22   Aug. 2015       Dec. 2016            Jan. 2017                 $2,111.58
 23   Aug. 2015       Apr. 2017            May 2017                  $2,107.58
 24
      June 2016       Sept. 2016           Oct. 2016                 $2,114.41
 25
 26        38.    Each of the statements provided to Mr. Bafford showed that it was
 27 based on his earnings from his second period of Northrop employment.
 28
                                               9                  CASE NO. 2:18-cv-10219-ODW-E
                                                                  FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 10 of 24 Page ID #:878



  1        39.    Likewise, Ms. Wilson made numerous requests for benefit statements.
  2 For instance, in February 2011, pursuant to Ms. Wilson’s request, Hewitt sent Ms.
  3 Wilson a pension benefit statement that set forth the amount of her retirement
  4 benefits under the Northrop Plan if she terminated employment on May 31, 2011,
  5 and commenced her pension on June 1, 2011. The statement used Ms. Wilson’s
  6 earnings from her most recent three years of employment: 2009, 2010, and 2011.
  7        40.    Similarly, in November 2013, pursuant to Ms. Wilson’s request, Hewitt
  8 sent Ms. Wilson a pension benefit statement that set forth the amount of her
  9 retirement benefits under the Northrop Plan if she terminated employment on
 10 January 31, 2014, and commenced her pension on February 1, 2014. Again, the
 11 statement used Ms. Wilson’s average earnings from her last three years of
 12 employment: 2012, 2013, and 2014. The statements showed if Ms. Wilson retired on
 13 February 1, 2014, and elected to receive her benefit in the form of a 50 percent joint-
 14 and-survivor annuity, her Northrop Plan benefit would be $1,630.11 during her
 15 lifetime and $815.06 for her spouse’s lifetime if she predeceased him.
 16                                 Plaintiffs’ Retirements
 17        41.    Ms. Wilson retired on February 1, 2014, and, consistent with the
 18 statements, she began receiving benefits in the amount of $1,630.11 per month under
 19 the Northrop Grumman Retirement Plan and $117.36 per month under the
 20 Grumman Pension Plan, both based on her average earnings during her final three
 21 years of service at Northrop.
 22        42.    From February 1, 2014, through March 1, 2017, the Northrop Plan
 23 made payments to Ms. Wilson of $1,630.11 per month for her Northrop Grumman
 24 Retirement Plan benefit and $117.36 per month for her Grumman Pension Plan
 25 benefit.
 26        43.    In July 2016, Mr. Bafford requested and received materials necessary to
 27 commence his pension as of October 1, 2016. The materials included a statement
 28
                                               10                CASE NO. 2:18-cv-10219-ODW-E
                                                                 FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 11 of 24 Page ID #:879



  1 again showing the 100 percent joint-and-survivor benefit amount of $2,114.41 per
  2 month.
  3        44.    After Mr. Bafford submitted his pension paperwork, Hewitt issued him
  4 a “Retirement Plan Pension Election Confirmation Statement” on Northrop
  5 letterhead, showing that he had elected the 100 percent joint-and-survivor annuity
  6 benefit of $2,114.41 per month. Mr. Bafford signed and returned the accompanying
  7 “Pension Election Authorization Form,” certifying that he had elected the 100
  8 percent joint-and-survivor annuity form of benefit. The form states that Mr. Bafford
  9 “[c]ertifies that I understand this payment option pays $2,114.41 per month,” and
 10 “[c]ertifies that I understand my beneficiary is LAURA A. BAFFORD and will
 11 receive upon my death $2,114.41 per month.”
 12        45.    On August 11, 2016, Hewitt confirmed on Northrop letterhead that it
 13 had received and would process Mr. Bafford’s Pension Election Authorization Form
 14 and that his first payment would be made on October 1, 2016.
 15        46.    From October 1, 2016, through January 1, 2017, the Northrop Plan
 16 made monthly benefit payments to Mr. Bafford of $2,114.41 each.
 17               Discovery of the Systemic Error; Benefit Recalculations
 18        47.    Upon information and belief, in 2016 Northrop and/or the
 19 Administrative Committee replaced Hewitt as recordkeeper and third-party
 20 administrator of the Northrop Plan.
 21        48.    Upon information and belief, plan fiduciaries performed an audit in
 22 2016 as part of the hand-off to Fidelity, the new third-party administrator, and
 23 discovered the systemic overstatement of benefits.
 24        49.    In December 2016, more than three months after his retirement, Mr.
 25 Bafford received a “Pension Plan Recalculation Notice” on Northrop letterhead,
 26 stating that Northrop had recalculated his benefit “based on updated information.”
 27        50.    In January 2017, Mr. Bafford received another “Pension Plan
 28 Recalculation Notice” on Northrop letterhead, explaining that his monthly Northrop
                                               11                CASE NO. 2:18-cv-10219-ODW-E
                                                                 FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 12 of 24 Page ID #:880



  1 Plan benefit would be permanently reduced from $2,114.41 to $807.89 – a reduction
  2 of more than 60 percent.
  3        51.    The second recalculation notice admitted that there was no “updated
  4 information” that formed the basis of the recalculation. Instead, the notice explained
  5 that that Mr. Bafford’s pension amount had been based on “incorrect pay.”
  6 Specifically, the benefit had been based on Mr. Bafford’s final average salary from
  7 his second period of Northrop employment, but should have been based on final
  8 average salary from his first period of Northrop employment.
  9        52.    Thus, Mr. Bafford’s pension was recalculated based on information that
 10 had been in Northrop’s possession for nearly 20 years, including throughout the
 11 period when Hewitt issued at least a dozen statements showing that Mr. Bafford had
 12 earned a pension in excess of $2,000 per month.
 13        53.    In February 2017, three years after her retirement, Ms. Wilson received
 14 a Pension Plan Recalculation Notice on Northrop letterhead. Although Ms. Wilson
 15 was told for numerous years that her benefits would be based on her earnings from
 16 her final three years of service at Northrop, and the Northrop Plan actually paid
 17 those benefits for three years, the Pension Plan Recalculation Notice states that there
 18 was a mistake in the benefit calculation. The notice states that Ms. Wilson’s pension
 19 benefits would be recalculated using her 1995-1997 salary, the final average salary
 20 from her first period of Northrop employment. The recalculation decreased her
 21 retirement benefits dramatically to less than half the retirement benefits she had been
 22 promised and was receiving for three years.
 23        54.    Thus, as with Mr. Bafford, Defendants recalculated Ms. Wilson’s
 24 Northrop Grumman Retirement Plan and Grumman Pension Plan benefits based on
 25 information that had been in Northrop’s possession for 20 years, including the entire
 26 time Hewitt issued statements showing she had earned pension benefits in excess of
 27 $1,600 and the entire three years that the Northrop Plan actually paid her that
 28 amount.
                                               12                 CASE NO. 2:18-cv-10219-ODW-E
                                                                  FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 13 of 24 Page ID #:881



  1        55.    Northrop insisted that Ms. Wilson repay the alleged “overpayment” of
  2 over $35,000, even though any mistake in the calculation was through no fault of
  3 Ms. Wilson, and stated that if Ms. Wilson did not repay the alleged overpayment in a
  4 lump sum, her already diminished pension would be reduced further until the
  5 Northrop Plan had collected the alleged overpayment.
  6                                   Plaintiffs’ Reliance
  7        56.    In issuing pension benefit statements, pension election paperwork, and
  8 pension payments, Defendants intended to, and did, induce reliance on the part of
  9 Northrop Plan participants, including Plaintiffs. The sole purpose for requesting a
 10 pension benefit statement is to learn the amount of a participant’s pension benefit
 11 upon retirement.
 12        57.    Due to the complexity of the Northrop Plan terms and the required
 13 calculations, and the multiple plan documents involved, Northrop Plan participants
 14 had no way to verify the benefit amounts provided in pension benefit statements,
 15 pension election paperwork, and pension payments.
 16        58.    Specifically, in deciding when to retire, and in making other financial
 17 decisions to plan for retirement, Plaintiffs relied on Defendants’ promises of a
 18 monthly pension benefit in excess of $2,000 for Mr. Bafford and in excess of $1,700
 19 for Ms. Wilson.
 20                                CLASS ALLEGATIONS
 21        59.    Mr. Bafford and Ms. Wilson bring this action on behalf of themselves
 22 and all others similarly situated as a class action pursuant to Federal Rule of Civil
 23 Procedure 23(b)(1) and (2).
 24        60.    The Class is defined as all Northrop Plan participants and beneficiaries
 25 whose final average pay benefits were miscalculated due to participants accruing
 26 benefits, while working at Northrop, under a plan previously sponsored by an
 27 acquired company, and whose final average pay benefits were recalculated after
 28 June 1, 2016.
                                               13                 CASE NO. 2:18-cv-10219-ODW-E
                                                                  FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 14 of 24 Page ID #:882



  1        61.      Plaintiffs reserve the right to modify the definition of the proposed class
  2 based on information that they or their counsel learn through discovery.
  3        62.      The proposed class meets all the requirements of Federal Rule of Civil
  4 Procedure 23, as follows.
  5        63.      Upon information and belief, the Class is so numerous that joinder of
  6 all persons in the class is impracticable. The Northrop Plan’s publicly available
  7 Form 5500 (Annual Return/Report of Employee Benefit Plan), for the Plan year
  8 ending December 31, 2015, states that there were more than 111,000 Northrop Plan
  9 participants during that year. Plaintiffs are informed and believe that hundreds of
 10 former Northrop employees were hired by TRW, many of whom subsequently
 11 returned to Northrop employment when Northrop acquired TRW. While the precise
 12 number of proposed class members has not been determined at this time, Plaintiffs
 13 are informed and believe that the substantial number of Northrop Plan participants
 14 and beneficiaries who have been similarly affected precludes joinder of all affected
 15 participants and beneficiaries. Numerosity of the class will be ascertained and
 16 confirmed by discovery. The number and identity of the members of the class are
 17 readily determinable from the Defendants’ records.
 18        64.      There are common questions of law and fact affecting the rights of the
 19 members of the Class, including, without limitation:
 20              a. Whether Defendants acted in a fiduciary capacity in providing pension
 21                 benefit statements to Northrop Plan participants;
 22              b. Whether Defendants breached their fiduciary and statutory duties by
 23                 failing to ensure the accuracy of the benefits statements provided to
 24                 Northrop Plan participants;
 25              c. Whether Plaintiffs and the Class are entitled to equitable relief from
 26                 Defendants’ violations of ERISA §§ 404(a), 105(a), and/or 406; and/or
 27                 to statutory penalties for Defendants’ violations of ERISA § 105(a);
 28
                                                  14                 CASE NO. 2:18-cv-10219-ODW-E
                                                                     FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 15 of 24 Page ID #:883



  1               d. Whether, if Defendant Alight was not acting as a fiduciary, it acted
  2                  negligently with respect to the Class under State law;
  3               e. Whether Defendants engaged in a transaction prohibited by ERISA
  4                  when they caused the Northrop Plan to pay compensation to Hewitt for
  5                  work that Defendants contend was unreliable.
  6         65.      The claims of the named class representatives are typical of the claims
  7 of the proposed Class. Plaintiffs and all members of the proposed Class sustained the
  8 same or similar injuries arising out of and caused by Defendants’ common course of
  9 conduct in violation of applicable Federal and State law. Plaintiffs’ claims are
 10 thereby representative of, and co-extensive with, the claims of the proposed Class
 11 members.
 12         66.      The named representatives will fairly and adequately protect the
 13 interests of the proposed Class. There are no conflicts between the interests of the
 14 Mr. Bafford and Ms. Wilson and the other members of the proposed Class.
 15         67.      This action is maintainable as a class action under Fed. R. Civ. P.
 16 23(b)(1) because prosecuting separate actions by individual class members would
 17 create a risk of (A) inconsistent or varying adjudications with respect to individual
 18 class members that would establish incompatible standards of conduct for the party
 19 opposing the class; or (B) adjudications with respect to individual class members
 20 that, as a practical matter, would be dispositive of the interests of the other members
 21 not parties to the individual adjudications or would substantially impair or impede
 22 their ability to protect their interests. Specifically, separate actions by individual
 23 class members could produce varying adjudications as to, inter alia, whether
 24 Defendants acted in a fiduciary capacity in providing inaccurate pension benefit
 25 statements to Plaintiffs and class members, whether Northrop and the Administrative
 26 Committee should be estopped to deny that Plaintiffs and class members are entitled
 27 to the miscalculated benefits, and whether other equitable relief is available for
 28 Defendants’ ERISA violations.
                                                  15                 CASE NO. 2:18-cv-10219-ODW-E
                                                                     FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 16 of 24 Page ID #:884



  1         68.    This action is maintainable as a class action under Rule 23(b)(2)
  2 because Defendants have acted and/or refused to act on grounds generally applicable
  3 to the Class, thereby making appropriate monetary, injunctive and other equitable
  4 relief in favor of the Class. In particular, Defendants’ miscalculation of pension
  5 benefits for Northrop Plan participants who accrued benefits under plans formerly
  6 sponsored by acquired companies, such as TRW, was systemic in nature, affecting
  7 all similarly situated Northrop Plan participants in the same way.
  8                             FIRST CLAIM FOR RELIEF
  9               Claim for Violation of ERISA § 404(a), 29 U.S.C. § 1104(a),
 10           Against Defendants Northrop and the Administrative Committee
 11         69.    Plaintiffs incorporate the above paragraphs as though fully set forth
 12 herein.
 13         70.    ERISA § 404(a), 29 U.S.C. § 1104(a), requires that a fiduciary
 14 discharge its duties with respect to a plan solely in the interest of the participants and
 15 beneficiaries and for the exclusive purpose of providing benefits to participants and
 16 their beneficiaries and defraying reasonable expenses of administering the plan, and
 17 that a fiduciary act under a prudent person standard of care. These duties include the
 18 duty to provide complete and accurate information regarding participants’ benefits.
 19         71.    Northrop and the Administrative Committee breached their fiduciary
 20 duties to Plaintiffs and the Class members by acts and omissions including failing to
 21 ensure that they or their delegees provided Plaintiffs with complete and accurate
 22 information regarding the amount of the Northrop Plan benefit.
 23         72.    Plaintiffs and the Class members reasonably relied on the pension
 24 information they received in planning for their retirement.
 25         73.    Plaintiffs and the Class members have been harmed by Northrop’s and
 26 the Administrative Committee’s breaches in that they received and relied on
 27 inaccurate information about their retirement income in planning for retirement.
 28
                                                16                  CASE NO. 2:18-cv-10219-ODW-E
                                                                    FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 17 of 24 Page ID #:885



  1                            SECOND CLAIM FOR RELIEF
  2              Claim for Violation of ERISA § 404(a), 29 U.S.C. § 1104(a),
  3                                Against Defendant Alight
  4        74.    Plaintiffs incorporate Paragraphs 1 through 58 as though fully set forth
  5 herein.
  6        75.    ERISA § 404(a), 29 U.S.C. § 1104(a), requires that a fiduciary
  7 discharge its duties with respect to a plan solely in the interest of the participants and
  8 beneficiaries and for the exclusive purpose of providing benefits to participants and
  9 their beneficiaries and defraying reasonable expenses of administering the plan, and
 10 that a fiduciary act under a prudent person standard of care. These duties include the
 11 duty to provide complete and accurate information regarding participants’ benefits.
 12        76.    At all relevant times, Alight’s predecessor Hewitt was a fiduciary of the
 13 Plans within the meaning of ERISA § 3(21), 29 U.S.C. § 1002(21), in that it
 14 exercised discretionary authority or discretionary control respecting management of
 15 the Plans, and/or it had discretionary authority or discretionary responsibility in the
 16 administration of the Plans. In particular, Hewitt prepared summaries of the
 17 Northrop Plan provisions – sometimes referred to as “requirements documents.”
 18 Upon information and belief, Hewitt performed its pension calculations and other
 19 services according to these summaries, rather than according to the Northrop Plan
 20 documents.
 21        77.    Hewitt breached its fiduciary duty to Plaintiffs and the Class members
 22 by acts and omissions including failing to apply the Northrop Plan provisions in
 23 calculating participants’ benefits and repeatedly providing Plaintiffs and the Class
 24 members with inaccurate information regarding the amounts of their pensions.
 25        78.    Plaintiffs and the Class members reasonably relied on the pension
 26 information they received in planning for their retirement.
 27
 28
                                                17                  CASE NO. 2:18-cv-10219-ODW-E
                                                                    FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 18 of 24 Page ID #:886



  1        79.    Plaintiffs and the Class members have been harmed by Hewitt’s
  2 breaches in that they received and relied on inaccurate information about their
  3 retirement income in planning for retirement.
  4                             THIRD CLAIM FOR RELIEF
  5                Claim for Violation of ERISA § 105, 29 U.S.C. § 1025,
  6                     Against Defendant Administrative Committee
  7        80.    Plaintiffs incorporate Paragraphs 1 through 58 as though fully set forth
  8 herein.
  9        81.    ERISA § 105(a)(1)(B), 29 U.S.C. § 1025(a)(1)(B), requires that a plan
 10 administrator furnish pension benefit statements to defined benefit plan participants.
 11 Specifically, a plan administrator must furnish a pension benefit statement (1) at
 12 least once every three years to each participant with a nonforfeitable accrued benefit
 13 and who is employed by the employer maintaining the plan at the time the statement
 14 is to be furnished, and (2) to a participant or beneficiary of the plan upon written
 15 request.
 16        82.    ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a plan
 17 participant to file suit to obtain injunctive and other appropriate equitable relief from
 18 a violation of ERISA.
 19        83.    ERISA § 502(a)(1)(A), 29 U.S.C. § 1132(a)(1)(A), authorizes a plan
 20 participant to bring a civil action for the relief provided for in ERISA § 502(c), 29
 21 U.S.C. § 1132(c).
 22        84.    ERISA § 502(c)(1)(A), 29 U.S.C. § 1132(c)(1)(A), provides that any
 23 administrator who fails to meet the requirements of ERISA § 105(a), 29 U.S.C. §
 24 1025(a), with respect to a participant may in the court’s discretion be personally
 25 liable to such participant in the amount of up to $100 a day from the date of such
 26 failure, and the court may in its discretion order such other relief as it deems proper.
 27 For this purpose, each violation with respect to any single participant shall be treated
 28
                                                18                 CASE NO. 2:18-cv-10219-ODW-E
                                                                   FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 19 of 24 Page ID #:887



  1 as a separate violation. 29 C.F.R. § 2575.502c-1 increases the penalty under ERISA
  2 § 502(c) to $110 per day.
  3         85.     The Administrative Committee violated Section 105(a) by failing to
  4 provide Plaintiffs and the Class members with accurate statements of their Northrop
  5 Plan benefits and/or by failing to monitor the performance of its delegate that
  6 provided pension statements to Plaintiffs and the Class members.
  7        86.      Plaintiffs and the Class members have been harmed by the
  8 Administrative Committee’s breaches in that they received and relied on inaccurate
  9 information about their retirement income in planning for retirement.
 10                             FOURTH CLAIM FOR RELIEF
 11                      In the Alternative to the Second Claim for Relief
 12               Claim for Professional Negligence Against Defendant Alight
 13         87.     Plaintiffs incorporate Paragraphs 1 through 58 as though fully set forth
 14 herein.
 15         88.     A third-party administrator performing professional services owes a
 16 duty of care to the intended beneficiaries of the professional services rendered,
 17 including, without limitation, (1) the duty to have that degree of learning and skill
 18 ordinarily possessed by a reputable third-party administrator practicing in the same
 19 or similar locality under similar circumstances; (2) the duty to use the care and skill
 20 ordinarily exercised in like cases by reputable members of the profession practicing
 21 in the same or similar locality in similar circumstances; and (3) the duty to use
 22 reasonable diligence and his or her best judgment in the exercise of skill and the
 23 application of learning. A failure to perform any one of these duties constitutes
 24 negligence.
 25         89.     A third-party administrator that holds itself out as a specialist in a
 26 particular field, such as the calculation of benefits under a pension plan, has the duty
 27 (1) to have the knowledge and skill ordinarily possessed, and (2) to use the care and
 28 skill ordinarily used, by a reputable specialist practicing in the same field and in the
                                                  19                  CASE NO. 2:18-cv-10219-ODW-E
                                                                      FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 20 of 24 Page ID #:888



  1 same or similar locality and under similar circumstances. A failure to fulfill either
  2 duty constitutes negligence.
  3        90.    Thus, a third-party administrator providing services to an employee
  4 benefit plan has a duty to exercise such care, skill, and diligence as other members of
  5 the profession commonly possess and exercise in the course of the provision of
  6 services to or for an employee pension benefit plan.
  7        91.    Hewitt breached its professional duties by providing grossly inaccurate
  8 information to Plaintiffs and Class members regarding the amount of their benefits
  9 under the Northrop Plan on numerous occasions over at least a six-year period, and
 10 by related acts and omissions.
 11        92.    As a consequence of Hewitt’s professional negligence, Plaintiffs and
 12 Class members have been injured in that they relied upon the inaccurate information
 13 in planning for their retirements, and have suffered losses as a result.
 14                            FIFTH CLAIM FOR RELIEF
 15                   In the Alternative to the Second Claim for Relief
 16           Claim for Negligent Misrepresentation Against Defendant Alight
 17        93.    Plaintiffs incorporate Paragraphs 1 through 58 as though fully set forth
 18 herein.
 19        94.    Hewitt misrepresented to Plaintiffs and the Class members the amount
 20 of their benefits under the Northrop Plan.
 21        95.    Hewitt had no reasonable grounds for believing that its statements
 22 regarding the amount of Plaintiffs’ and the Class members’ benefits were true.
 23        96.    Hewitt had a duty to Plaintiffs and the Class members to exercise
 24 reasonable care in providing them with statements of pension benefits.
 25        97.    Hewitt intended that Plaintiffs and the Class members act in reliance on
 26 its statements of their pension benefit for purposes of financial planning, including
 27 because there is no purpose for a pension benefit statement other than to assess the
 28 value of the pension benefits.
                                                 20                CASE NO. 2:18-cv-10219-ODW-E
                                                                   FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 21 of 24 Page ID #:889



  1         98.   Plaintiffs and the Class members justifiably relied on Hewitt’s pension
  2 statements in planning for their retirement.
  3         99.   Plaintiffs and the Class members have been injured as a result of their
  4 justifiable reliance on the inaccurate information in planning for retirement, and
  5 have suffered losses as a result.
  6                              SIXTH CLAIM FOR RELIEF
  7       Claim for Violation of ERISA § 406(a), 29 U.S.C. § 1106(a), Against All
  8                                        Defendants
  9         100. Plaintiffs incorporate Paragraphs 1 through 58 as though fully set forth
 10 herein.
 11         101. ERISA § 406(a), 29 U.S.C. § 1106(a), prohibits all transactions
 12 between a plan and a party in interest, including any furnishing of services between
 13 a plan and a party in interest and any transfer of plan assets to a party in interest.
 14         102. ERISA § 408(b)(2), 29 U.S.C. § 1108(b)(2), permits a plan to pay no
 15 more than reasonable compensation to a party in interest for services necessary for
 16 the operation of the plan.
 17         103. ERISA § 3(14)(B), 29 U.S.C. § 1102(14)(B), defines “party in interest”
 18 to include a person providing services to an ERISA plan.
 19         104. The Northrop Plan paid compensation to Hewitt for providing services
 20 to the Northrop Plan, including providing pension benefit statements to Northrop
 21 Plan participants. For example, the Northrop Plan’s IRS Form 5500 for the 2015
 22 plan year states that the Northrop Plan paid more than $11 million to Hewitt for
 23 recordkeeping services.
 24         105. Upon information and belief, Defendants contend that the pension
 25 benefit statements and pension election paperwork provided to Northrop Plan
 26 participants by Hewitt were inherently unreliable and unfit for their purpose of
 27 notifying participants of the amount of their accrued benefits under the Northrop
 28 Plan.
                                                 21                 CASE NO. 2:18-cv-10219-ODW-E
                                                                    FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 22 of 24 Page ID #:890



  1        106. If Defendants are correct that Plaintiffs and Class members were not
  2 justified in relying upon Hewitt’s statements, then reasonable compensation for
  3 Hewitt’s services was zero and any compensation above zero paid by the Northrop
  4 Plan to Hewitt for these services was unreasonable.
  5                                PRAYER FOR RELIEF
  6        WHEREFORE, Plaintiffs and the Class members pray that the court grant the
  7 following relief:
  8        As to the First Claim for Relief:
  9        A.     Declare that Defendants Northrop and Administrative Committee have
 10 breached their fiduciary duties to Plaintiffs and the Class members;
 11        B.     Order that Defendants Northrop and Administrative Committee are
 12 estopped to deny that Plaintiffs are entitled to benefits under the Northrop Plan
 13 consistent with the statements furnished to Plaintiffs and the Class members;
 14        C.     Surcharge Defendants Northrop and the Administrative Committee in
 15 the amount necessary to place Plaintiffs and the Class members in the position they
 16 would have occupied but for Defendants’ breaches;
 17        D.     Reform the Northrop Plan to provide the final average pay benefits
 18 promised to Plaintiffs and Class members;
 19        E.     Award Plaintiffs reasonable attorneys’ fees and costs of suit incurred
 20 herein pursuant to ERISA § 502(g), 29 U.S.C. § 1132(g); and
 21        F.     Provide such other equitable relief as the Court deems appropriate.
 22        As to the Second Claim for Relief:
 23        A.     Declare that Defendant Alright has breached its fiduciary duties to
 24 Plaintiffs and the Class members;
 25        B.     Surcharge Defendant Alight in the amount necessary to place Plaintiffs
 26 and the Class members in the position they would have occupied but for Defendant’s
 27 breaches;
 28
                                               22                CASE NO. 2:18-cv-10219-ODW-E
                                                                 FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 23 of 24 Page ID #:891



  1        C.    Award Plaintiffs and the Class members reasonable attorneys’ fees and
  2 costs of suit incurred herein pursuant to ERISA § 502(g), 29 U.S.C. § 1132(g); and
  3        D.    Provide such other equitable relief as the Court deems appropriate.
  4        As to the Third Claim for Relief:
  5        A.    Declare that Defendant Administrative Committee violated ERISA §
  6 105, 29 U.S.C. § 1025;
  7        B.    Pursuant to ERISA § 502(a)(3), 29 U.S.C.1132(a)(3), order that
  8 Defendant Administrative Committee is estopped to deny that Plaintiffs are entitled
  9 to benefits under the Plans consistent with the statements provided to Plaintiffs and
 10 the Class members prior to their date of retirement;
 11        C.    Reform the Northrop Plan to provide the final average pay benefits
 12 promised to Plaintiffs and Class members;
 13        D.    Pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), award such
 14 other equitable relief as the Court deems appropriate;
 15        E.    Pursuant to ERISA § 502(c), 29 U.S.C. § 502(c), find the
 16 Administrative Committee personally liable to Plaintiffs in the amount of $110 per
 17 day from the date of each separate failure to meet the requirements of ERISA §
 18 105(a), 29 U.S.C. § 1025(a);
 19        F.    Pursuant to ERISA § 502(c), 29 U.S.C. § 502(c), order such other relief
 20 as the Court deems proper;
 21        G.    Award Plaintiffs and the Class members reasonable attorneys’ fees and
 22 costs of suit incurred herein pursuant to ERISA 502(g), 29 U.S.C. § 1132(g); and
 23        H.    Provide such other relief as the Court deems equitable and just.
 24        As to the Fourth Claim for Relief:
 25        A.    Order that Alight pay Plaintiffs and the Class members damages for the
 26 harm they have suffered as a result of Hewitt’s professional negligence; and
 27        B.    Provide such other relief as the Court deems equitable and just.
 28        As to the Fifth Claim for Relief:
                                               23                CASE NO. 2:18-cv-10219-ODW-E
                                                                 FIRST AMENDED COMPLAINT
Case 2:18-cv-10219-ODW-E Document 32 Filed 03/29/19 Page 24 of 24 Page ID #:892



  1        A.    Order that Alight pay Plaintiffs damages for the harm they have
  2 suffered as a result of Hewitt’s negligent misrepresentations; and
  3        B.    Provide such other relief as the Court deems equitable and just.
  4        As to the Sixth Claim for Relief:
  5        A.    Declare that compensation paid by the Northrop Plan to Hewitt for
  6 calculating benefits under the Northrop Plan, providing pension benefit statements,
  7 providing pension election paperwork, and related services was unreasonable;
  8        B.    Order that Defendants make the Northrop Plan and its participants
  9 whole for unreasonable compensation paid to Hewitt;
 10        C.    Award Plaintiffs and the Class members reasonable attorneys’ fees and
 11 costs of suit incurred herein pursuant to ERISA 502(g), 29 U.S.C. § 1132(g); and
 12        D.    Provide such other relief as the Court deems equitable and just.
 13                            DEMAND FOR JURY TRIAL
 14        Plaintiffs and the Class members demand a jury trial as to their claims brought
 15 under state law.
 16                                        Respectfully submitted
 17
      Dated: March 29, 2019                RENAKER HASSELMAN SCOTT LLP
 18
                                           KANTOR & KANTOR, LLP
 19
                                           By: /s/ Elizabeth Hopkins
 20
                                             Elizabeth Hopkins
 21                                          Attorneys for Plaintiffs
                                             and the Proposed Class
 22
 23
 24
 25
 26
 27
 28
                                               24                CASE NO. 2:18-cv-10219-ODW-E
                                                                 FIRST AMENDED COMPLAINT
